Motion to dispense with printing granted insofar as to allow appellants to have the appeal from the order entered on April 18, 1962 and the appeal from the order and judgment entered on June 7, 1962 heard in one appeal book, without duplication of printing, upon condition that appellants procure the record on appeal and appellants’ points to be served and filed on or before August 14, 1962, with notice of argument for the September 1962 Term of this court, said appeals to be argued or submitted when reached. The appellants are permitted to dispense with the printing of the exhibits, consisting of the record on appeal and all briefs submitted in connection with the prior appeals herein from the orders of July 31, 1961 and November 27, 1961, on condition that one copy of the prior record on appeal and one copy of all briefs submitted thereon are filed with this court on or before October 3, 1962. Concur — Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ.